 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TYLER GALLUP, et al.,                             No. 2:19-CV-00794-KJM-CKD
12                        Plaintiffs,
13            v.                                        ORDER
14    GENERAL MOTORS LLC,
15                        Defendant.
16

17                  In an order filed by the court on October 7, 2019, a status conference was set for

18   November 21, 2019, and the parties were instructed to file a joint status report at least seven (7)

19   days prior to the conference. The parties filed a notice of settlement and stipulation to dismiss the

20   case on November 21, 2019, but there was no appearance by Rene Dupart at the November 21,

21   2019 conference.

22                  Accordingly, plaintiff’s counsel is ordered to show cause within seven (7)

23   calendar days of this Order why counsel should not be sanctioned in the amount of $250.00 for

24   failing to appear.

25   DATED: December 2, 2019

26
                                                            UNITED STATES DISTRICT JUDGE
27

28
                                                        1
